Citation Nr: 0609145	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  02-03 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to a compensable rating for service-connected 
right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran had active service from April 1951 to September 
1951.

In a November 2001 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, denied service connection for left ear hearing loss, 
granted service connection for right ear hearing loss and 
perforated right eardrum and assigned noncompensable 
evaluations, and denied a 10 percent rating based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  The veteran perfected an appeal to the Board, which 
the Board denied in a December 2002 decision.  The veteran 
gave notice of appeal of the December 2002 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

By Order dated February 4, 2005, the Court decided that VA 
failed to provide the veteran a comprehensive medical 
examination to determine the etiology of his left ear hearing 
loss.  The Court vacated that part of the December 2002 Board 
decision that denied service connection for left ear hearing 
loss and a compensable rating for right ear hearing loss and 
remanded these issues to the Board for further adjudication. 

In August 2005, the Board remanded the hearing loss claims to 
the Appeals Management Center (AMC) for further development 
consistent with the Court Order.  Upon completion, the AMC 
continued the denials.  The case has now been returned to the 
Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no medical evidence of left ear hearing loss 
during service or that the currently diagnosed left ear 
sensorineural hearing loss manifested to a compensable degree 
within the one-year presumptive period following the 
veteran's discharge from service; and there is no competent 
medical evidence of record that links the veteran's section 
3.385 hearing loss or sensorineural hearing loss to an 
incident of his service, including his reported exposure to 
loud noise, or causally relates the hearing loss to the 
service-connected right ear hearing loss. 

3.  The veteran's service-connected right ear hearing loss 
disability was shown on audiometric testing in September 2001 
and December 2005 to manifest Level VI and I hearing acuity, 
respectively, and his nonservice-connected left ear is 
treated as manifesting Level I hearing acuity.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
during active service and is not proximately due to or the 
result of service-connected right ear hearing loss; nor may 
sensorineural hearing loss be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2005).   

2.  The criteria for a compensable rating for service-
connected right ear hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.85, Tables VI, VIA, VII, 
4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board Remand and Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in March 2001 and 
August 2005, the RO and AMC advised the veteran of the VCAA, 
VA's duties there under, and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The VCAA notices advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits and a higher rating for the 
service-connected right ear hearing loss disability.  The 
Board also recognizes that the August 2005 VCAA notice 
specifically requested that the veteran provide any evidence 
in his possession that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  

During the course of this appeal, the Court handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court reaffirmed that the enhanced 
duty to notify provisions under the VCAA should be met prior 
to an initial unfavorable agency of original jurisdiction 
(AOJ) decision on the claim.  In the instant appeal, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While notice 
pursuant to section 3.159(b)(1) was not provided to the 
veteran prior to the first AOJ adjudication of the claim, the 
case was reconsidered again in January 2006 and the 
Supplemental Statement of the Case (SSOC) was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the claims would not be 
prejudicial error to the veteran.  

Also, during the course of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In addition to the notice described above, the 
Court also held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to provide the claimant with notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is awarded 
and the claimant should be notified of the type of 
information and evidence necessary to establish a disability 
rating or effective date for the disability(ies) on appeal. 
Dingess/Hartman, slip op. at 14.  
      
In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal upon the RO's receipt of his initial application.  
Despite the initial inadequate notice provided to the veteran 
on these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In this regard, as for the right ear 
hearing loss, remedial notice was provided to the veteran in 
the August 2005 VCAA notice as to the type of evidence 
necessary to establish a disability rating.  The veteran was 
provided every opportunity to respond to this notice and 
submit additional evidence and argument in support of his 
claim.  As for the effective date for the right ear hearing 
loss disability and the left ear hearing loss service 
connection claim, the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, so any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the November 
2001 rating decision, March 2002 Statement of the Case (SOC), 
and January 2006 Supplemental Statement of the Case (SSOC), 
which included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence used to reach the decisions.  The March 2002 SOC 
and January 2006 SSOC, provided the veteran with notice of 
laws and regulations pertinent to his claims, including the 
law and implementing regulations of the VCAA.  

Lastly, as the Board noted in the August 2005 Remand, the 
Court in directing the Board to obtain a medical opinion on 
the etiology of the veteran's left ear hearing loss to 
include consideration of a possible relationship between any 
left ear hearing loss and his service-connected right ear 
hearing loss, essentially took jurisdiction over an issue 
(secondary service connection) that was neither procedurally 
prepared nor certified for the Board's appellate review.  The 
Board further noted that given the Court's mandate, it must 
now consider the secondary service connection issue as part 
of the veteran's original claim for service connection of 
left ear hearing loss.  The AMC failed to provide the veteran 
with separate written notice of the evidence necessary to 
substantiate a secondary service connection claim in 
accordance with the Board's August 2005 Remand.  A Remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the Remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Strict adherence to 
requirements in the law, however, does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case where 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 541 (1991).  

Under the facts of this case, the Board finds that the 
veteran was not harmed by the AMC's failure to comply with 
this particular Remand directive.  First, as previously 
discussed, in the August 2005 VCAA notice, the AMC advised 
the veteran that if he had any evidence in his possession 
that pertained to his appeal that he should submit it to VA, 
which covered any information or medical evidence that might 
have been in the veteran's possession that showed his 
entitlement to secondary service connection.  In September 
2005, the veteran responded that he had no additional 
evidence.  Second, pursuant to a Remand directive, the AMC 
obtained a nexus opinion on the etiology of the left ear 
hearing loss that addressed whether any hearing loss was 
related to the service connected right ear hearing loss.  
Thus, VA ensured that the type of evidence necessary to 
substantiate a secondary service connection claim was 
secured, and the veteran was afforded the opportunity to 
submit any pertinent evidence in his possession.  For these 
reasons, the Board finds that the veteran was not harmed by 
the August 2005 VCAA notice's omission of a discussion on 
secondary service connection claims.  The Board concludes 
that there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

By virtue of the Board's August 2005 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO, AMC, or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  The Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.


Service Connection for Left Ear Hearing Loss 

The veteran contends that his left ear hearing loss is the 
result of exposure to excessive noise during service or the 
result of his service-connected right ear disability. 

The DD Form 214 shows that the veteran's military 
occupational specialty was an air policeman.

The veteran's February 1951 service enlistment examination 
report shows that whisper and spoken voice tests revealed a 
hearing acuity of 15/15 in the left ear. The service medical 
records show that the veteran's ear complaints in July 1951 
were confined to the right ear.  In connection with an 
examination of the right ear for complaints of pain, 
pressure, and dizziness, an August 1951 record shows that the 
left ear was also examined and the results were negative.  
The September 1951 separation examination report shows that a 
whisper voice test revealed a hearing acuity of 15/15 in the 
left ear. 

Post-service medical evidence includes private medical 
records from Dr. B.M.L./Mercy Hospital dated from October 
1983 to January 1994.  These records show that the veteran's 
primary complaints and treatment were confined to the right 
ear.  A February 1990 report noted that the veteran had a 
speech discrimination score of 96 percent in the left ear 
with no indication whether the Maryland CNC test was used as 
required by VA regulation.  38 C.F.R. § 4.85 (2005).  As for 
the audiogram, it is uninterpreted.  The Board may not 
interpret graphical representations of audiometric data.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

At the September 2001 VA audiological examination, the 
veteran reported that he was exposed to excessive noise 
during service, and he denied recreational or occupational 
noise exposure.  Audiometric testing revealed that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
15
45
65

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  
The audiologist provided a diagnosis of mild, sloping to 
severe, sensory hearing loss in the left ear.  The 
audiologist noted that it was most likely that the veteran's 
hearing loss in his left ear was noise-induced.  An October 
2001 VA ear examination report showed that based on an 
audiogram, the examiner similarly noted that the veteran had 
high frequency sensory neural loss in the left ear.

The December 2005 VA audiological examination report shows 
that the audiologist reviewed the claims file.  The 
audiologist discussed pertinent medical records from the 
claims file.  The veteran similarly reported on in-service 
noise exposure and denied any post-service noise exposure.  
Audiometric testing revealed that the veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
25
25
55
70

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  
The audiologist provided a diagnosis of mild to moderately-
severe sensorineural hearing loss in the left ear.  The 
audiologist opined that the left ear hearing loss was less 
likely as not consistent with the veteran's reported exposure 
to noise during service or proximately due to or the result 
of the veteran's service-connected right ear hearing loss.  
The audiologist reasoned that her opinion was based on no 
documentation of left ear hearing loss during the veteran's 
military service, and a private audiogram from February 1990 
displaying a mild loss at 4000 Hertz in the left ear followed 
by VA audiograms from September and October 2001 displaying a 
mild to severe hearing loss in the left ear.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id. 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The medical evidence of record shows that the veteran is 
currently diagnosed with left ear sensorineural hearing loss 
and that he has section 3.385 hearing loss.  There, however, 
is no medical evidence of hearing loss during service or 
medical evidence that the veteran's sensorineural hearing 
loss manifested to a compensable degree within the one-year 
presumptive period following the veteran's discharge from 
service.  Additionally, there is no competent medical 
evidence of record that otherwise links the veteran's hearing 
loss to an incident of his service, including his reported 
exposure to loud noise, or to his service-connected right ear 
hearing loss.  The December 2005 VA audiologist's unfavorable 
opinion is based on a review of the veteran's claims file, 
supported by a rationale, and found to be persuasive when 
considered with the rest of the evidence of record.  As for 
the veteran's opinion on the cause of his left ear hearing 
loss, the Board notes that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not a medical expert, 
his assertions of a relationship between his left ear hearing 
loss and service or his right ear hearing loss cannot 
constitute competent evidence of such a relationship.  There 
is no competent medical opinion to the contrary of the VA 
audiologist's opinion; therefore, the Board finds the opinion 
dispositive on the medical question of whether the veteran's 
left ear hearing loss is related to an incident of his 
military service or to his right ear hearing loss.  For the 
foregoing reasons, the Board finds that service connection 
for left ear hearing loss, including sensorineural hearing 
loss, may not be established on the basis of the current 
evidence of record.  

Compensable Rating for Right Ear Hearing Loss

Service medical records and private medical records from Dr. 
B.M.L./Mercy Hospital dated from October 1983 to January 1994 
were reviewed in accordance with 38 C.F.R. §§ 4.1, 4.2 
(2005). 

Audiometric testing conducted at the September 2001 VA 
audiological examination showed that the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
45
60
65
53

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear.  

Audiometric testing conducted at the December 2005 VA 
audiological examination showed that the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
35
30
35
33

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1000, 2000, 3000 
and 4000 Hertz (cycles per second).  The Schedule allows for 
such audiometric test results to be translated into a numeric 
designation ranging from Level I, for essentially normal 
acuity, to Level XI, for profound deafness, in order to 
evaluate the degree of disability from service-connected 
defective hearing.

Under revised law, if the veteran has hearing impairment in 
one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability, and hearing 
impairment as a result of nonservice-connected disability 
that meets the provisions of 38 C.F.R. § 3.385 in the other 
ear, VA will pay compensation as if both ears were service 
connected.  See Compensation for Certain Cases of Bilateral 
Deafness, 69 Fed. Reg. 48,148 (Aug. 9, 2004) (codified at 38 
C.F.R. § 3.383(a)(3) (2005).  Otherwise, if impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation from Table VII, the nonservice 
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I.  38 C.F.R. § 4.85 (2005).

Here, the veteran does not have hearing impairment in one ear 
compensable to a degree of 10 percent or more as a result of 
service-connected disability, so it is irrelevant that the 
veteran has section 3.385 hearing loss in the left ear.  
Thus, the findings on the September 2001 and December 2005 VA 
audiometric evaluations result in a corresponding designation 
of Level VI and I hearing acuity in the right ear and the 
nonservice-connected left ear is treated as manifesting Level 
I hearing acuity.  Pursuant to these findings, the currently 
assigned noncompensable rating for right ear hearing loss 
under Diagnostic Code 6100 is appropriate.  38 C.F.R.      § 
4.85, Diagnostic Code 6100, Tables VI, VII (2005).  In 
addition, the Board notes that the veteran's right ear 
hearing loss does not demonstrate the exceptional patterns of 
hearing impairment described under 38 C.F.R. § 4.86 (2005).

The Board is cognizant of the veteran's contentions 
concerning his hearing difficulty but the objective clinical 
evidence of record does not support a compensable evaluation 
for his right ear hearing loss at this time.  The assignment 
of disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The requirements of 38 C.F.R. § 4.85 set out the 
numeric levels of impairment required for each disability 
rating, and those requirements are mandatory.  The Board must 
accordingly find that the preponderance of the evidence is 
against the veteran's claim for a compensable rating for his 
right ear hearing loss disability.

The veteran's right ear hearing loss has not been shown to be 
manifested by greater than the criteria associated with a 
noncompensable rating during any portion of the appeal 
period.  Accordingly, a staged rating is not in order and a 
noncompensable rating is appropriate for the entire period of 
the veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Notwithstanding the above discussion, a higher rating may be 
granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).  The Board finds 
no evidence that the veteran's right ear hearing loss 
disability presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R.                    § 3.321(b)(1).  Consequently, 
the Board concludes that referral of this case for 
consideration of an extraschedular rating is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).












ORDER

Service connection for left ear hearing loss, including 
sensorineural hearing loss and secondary to service-connected 
right ear hearing loss, is denied. 

A compensable rating for service-connected right ear hearing 
loss is denied. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


